      Case 1:15-cv-05345-AJN-KHP Document 916 Filed 01/07/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


CITY OF ALMATY, KAZAKHSTAN and BTA
BANK JSC,

                       Crossclaim Plaintiffs,
                                                        15 Civ. 5345 (AJN) (SN)
       -against-

MUKHTAR ABLYAZOV, VIKTOR
KHRAPUNOV, ILYAS KHRAPUNOV, and
TRIADOU SPV S.A.,

                     Crossclaim Defendants.



                     DECLARATION OF MATTHEW L. SCHWARTZ

       MATTHEW L. SCHWARTZ, pursuant to 28 U.S.C. § 1746, declares the following
under penalty of perjury:

       1.      I am an attorney in the law firm of Boies Schiller Flexner LLP, counsel for
Crossclaim-Plaintiffs BTA Bank and the City of Almaty, Kazakhstan (the “Kazakh Entities”) in
the above-referenced action. I make this declaration based on my personal knowledge.

       2.     Attached hereto as Exhibit A is a true and correct copy of a judgment of the Hon.
Judge Waksman of the High Court of Judgment, Business and Property Courts of England and
Wales, in JSC BTA Bank v Ilyas Khrapunov, dated June 21, 2018 and handed down on or about
August 21, 2018.

       3.     Attached hereto as Exhibit B is a true and correct copy of a judgment of the
United Kingdom Supreme Court in JSC BTA Bank v Ilyas Khrapunov, [2018] UKSC 19 (Hilary
Term), dated March 21, 2018.

        4.      Attached hereto as Exhibit C is a true and correct copy of a judgment of the Hon.
Justice Phillips of the United Kingdom High Court of Justice, Queen’s Bench Division,
Commercial Court, in JSC BTA Bank v. Ilyas Khrapunov, dated January 20, 2016.

       5.     Attached hereto as Exhibit D is a true and correct copy of an order of the Hon.
Judge Waksman of the High Court of Judgment, Business and Property Courts of England and
Wales in JSC BTA Bank v Ilyas Khrapunov, dated June 21, 2018 and handed down on or about
August 21, 2018.

       6.     Attached hereto as Exhibit E is a true and correct copy of the Kazakh Entities’
proposed Third Amended Crossclaims.

                                                1
      Case 1:15-cv-05345-AJN-KHP Document 916 Filed 01/07/19 Page 2 of 2



         7.      Attached hereto as Exhibit F is a true and correct copy of a comparison of the
Kazakh Entities’ proposed Third Amended Crossclaims with the current operative pleading in
this action, the Second Amended Crossclaims.

        8.     Attached hereto as Exhibit G is a true and correct copy of an e-mail received by
counsel for the Kazakh Entities from Andrew Solomon, counsel for Ilyas Khrapunov in this
action, on October 2, 2018.


Dated:         New York, New York
               January 7, 2019
                                                     /s/ Matthew L. Schwartz
                                                     Matthew L. Schwartz




                                                2
